Citation Nr: 0315263	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for anxiety disorder with 
depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from January 1970 to July 
1972.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The issue before the Board is whether the veteran is entitled 
to service connection for anxiety disorder with depression.  
The RO denied the veteran entitlement to this benefit in 
October 2001, and the veteran appealed this decision.  

During the pendency of the appeal, specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA eliminated the need for a 
claimant to submit a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
The law was made applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment of the VCAA, and which were not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a letter dated 
September 2002 and a statement of the case issued in October 
2002, the RO fulfilled its duty to notify the veteran of the 
change in the law and provided the veteran with all pertinent 
provisions of the VCAA.  By so doing, the RO also essentially 
complied with the recent case of Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) (in which it was held that the 
provision of 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the 
extent it provides a claimant "not less than 30 days" to 
respond to a VCAA notification letter).  The RO in this case 
requested the veteran to submit additional evidence within 30 
days, but also indicated that all evidence received within 
the year would be considered in support of the veteran's 
claim.

Although the RO has satisfied the VCAA's duty to notify 
requirements, thus far, it has not satisfied the VCAA's duty 
to assist requirements.  These requirements include providing 
a claimant a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2002).  An examination is necessary in this case 
because there is medical evidence of record establishing that 
the veteran underwent a psychiatric evaluation during 
service, at which time he was noted to have maladaptive 
behavior and diagnosed as having a severe antisocial 
personality disorder, underwent a psychological evaluation 
less than six months after discharge from service, at which 
time he was noted to be mildly depressed, and has recently 
been diagnosed with anxiety disorder and depression.  In 
light of this evidence, this case is REMANDED to the RO for 
the following development:

1.  The RO should afford the veteran a VA 
psychiatric examination for the purpose 
of ascertaining the etiology of his 
psychiatric symptomatology.  Prior to the 
examination, the RO should provide the VA 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
Following a thorough evaluation, 
including all indicated studies, the 
examiner should: (1) list all psychiatric 
symptoms shown to exist; (2) attribute 
those symptoms to a particular diagnosis; 
and (3) conclude whether (a) the 
diagnosed disorder(s), is at least as 
likely as not related to the veteran's 
period of active service or (b) it 
represents a psychosis that manifested to 
a degree of 10 percent within a year of 
the veteran's discharge from service.  
The examiner should provide the complete 
rationale on which he bases his opinion.

2.  The RO should then provide the 
veteran and his representative a copy of 
the examination report, issue them a 
supplemental statement of the case, and 
allow them an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.

The purpose of this REMAND is to obtain additional 
information, and no inference should be drawn regarding the 
ultimate disposition of this appeal.  The veteran may submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


